USCA4 Appeal: 22-4229      Doc: 23         Filed: 12/15/2022    Pg: 1 of 5




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-4229


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        TRACEY LAMONT COAD,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. William L. Osteen, Jr., District Judge. (1:13-cr-00300-WO-1)


        Submitted: December 9, 2022                                 Decided: December 15, 2022


        Before WYNN and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: William Stimson Trivette, WILLIAM S. TRIVETTE, ATTORNEY AT
        LAW, PLLC, Greensboro, North Carolina, for Appellant. Sandra J. Hairston, United States
        Attorney, Frank J. Chut, Jr., Assistant United States Attorney, OFFICE OF THE UNITED
        STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-4229      Doc: 23         Filed: 12/15/2022      Pg: 2 of 5




        PER CURIAM:

               After serving a 97-month prison term following his conviction for possession of a

        firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1), Tracey Lamont Coad

        began service of a 3-year term of supervised release. Before expiration of that term, Coad’s

        probation officer petitioned the district court to revoke his supervised release, alleging he

        had violated the conditions of supervision by (1) testing positive for marijuana eight times

        in 2020 and 2021 and testing positive for methamphetamine once in 2021 and (2) failing

        to notify the probation officer ten days before moving from his approved residence.

        Following a hearing at which Coad testified and admitted he had not been in contact with

        his probation officer after August 21, 2021, and had tested positive for marijuana and

        methamphetamine as alleged in the petition but denied any willful use of

        methamphetamine, the district court found he had committed both violations and revoked

        his supervised release. The court sentenced Coad to 14 months’ imprisonment. On appeal,

        Coad argues that this sentence is plainly unreasonable. We affirm.

               “A district court has broad discretion when imposing a sentence upon revocation of

        supervised release.” United States v. Patterson, 957 F.3d 426, 436 (4th Cir. 2020). We will

        affirm a revocation sentence “if it is within the statutory maximum and is not plainly

        unreasonable.” Id. In determining whether a revocation sentence is plainly unreasonable,

        we must first determine whether the sentence is procedurally or substantively

        unreasonable. United States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017). In making this

        determination, we are guided by “the same procedural and substantive considerations that

        guide our review of original sentences,” but take “a more deferential appellate posture than

                                                     2
USCA4 Appeal: 22-4229       Doc: 23          Filed: 12/15/2022      Pg: 3 of 5




        we do when reviewing original sentences.” United States v. Padgett, 788 F.3d 370, 373

        (4th Cir. 2015) (cleaned up).

               “A [supervised release] revocation sentence is procedurally reasonable if the district

        court adequately explains the chosen sentence after considering the Sentencing Guidelines’

        nonbinding Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a)

        factors.” United States v. Coston, 964 F.3d 289, 297 (4th Cir. 2020) (internal quotation

        marks omitted); see 18 U.S.C. § 3583(e) (listing applicable factors). “[A]lthough the court

        need not be as detailed or specific when imposing a revocation sentence as it must be when

        imposing a post-conviction sentence, it still must provide a statement of reasons for the

        sentence imposed.” Slappy, 872 F.3d at 208 (cleaned up). The court’s explanation also

        must provide us assurance that it considered any potentially meritorious arguments raised

        by the parties as to the appropriate sentence to be imposed. United States v. Gibbs,

        897 F.3d 199, 204 (4th Cir. 2018). “A revocation sentence is substantively reasonable if,

        in light of the totality of the circumstances, the [district] court states an appropriate basis

        for concluding that the defendant should receive the sentence imposed.” Coston, 964 F.3d

        at 297 (internal quotation marks omitted). A revocation sentence falling within the

        recommended policy statement range under the Guidelines is presumed reasonable. Gibbs,

        897 F.3d at 204.

               Only if we find a revocation sentence unreasonable do we consider whether the

        sentence “is plainly so, relying on the definition of plain used in our plain error analysis-that

        is, clear or obvious.” Slappy, 872 F.3d at 208 (cleaned up). “If a revocation sentence-even



                                                       3
USCA4 Appeal: 22-4229      Doc: 23         Filed: 12/15/2022      Pg: 4 of 5




        an unreasonable one-is not plainly unreasonable, we will affirm it.” Id. (internal quotation

        marks omitted).

               We find no unreasonableness in Coad’s revocation sentence. The 14-month prison

        term does not exceed the applicable statutory maximum, and Coad agrees the district court

        properly calculated his advisory policy statement range under the Guidelines at 8 to 14

        months’ imprisonment. The district court heard Coad’s testimony and allocution and

        argument from defense counsel and, after considering these matters and the policy

        statement range, explained its reasons for imposing sentence. Although not couched in the

        precise language of applicable § 3553(a) sentencing factors and factors applicable for

        consideration under the Guidelines, the district court’s reasons for imposing sentence are

        easily matched to factors appropriate for consideration in the revocation sentencing context

        and tied to Coad’s particular situation, namely, the nature and circumstances of his

        violative conduct, his history and characteristics, and the sanctioning of his acts in

        breaching trust while on release, see 18 U.S.C. §§ 3553(a)(1), 3583(e); U.S. Sentencing

        Guidelines Manual ch. 7, pt. A, introductory cmt. 3(b) (“[A]t revocation the [district] court

        should sanction primarily the defendant’s breach of trust.”). Coad’s appellate contention

        that the term is too severe because the district court did not credit his explanation for his

        violative conduct does not overcome the presumption of reasonableness afforded to his

        within-policy-statement-range prison term. The term is not unreasonable and therefore is

        not plainly unreasonable.




                                                     4
USCA4 Appeal: 22-4229      Doc: 23         Filed: 12/15/2022     Pg: 5 of 5




               We thus affirm the revocation judgment. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    5